Citation Nr: 0616376	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1944 until 
August 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.

This matter was previously before the Board in June 2004, at 
which time a remand was ordered to accomplish further 
development.  Following such development, the issue was 
denied by the Board in March 2005.  However, at that time, 
the claims file contained private medical evidence submitted 
by the veteran within 90 days of certification to the Board.  
The veteran had not waived review of such materials by the 
Agency of Original Jurisdiction.  As such, the March 2005 
denial was vacated by the Board in April 2005.  Another 
remand was ordered at that time to enable the RO to consider 
the newly submitted medical records.  


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during active 
service.

2.  The competent evidence does not show that the veteran's 
currently diagnosed bilateral hearing loss disability is 
causally related to active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of July 2004 and November 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran as to the rating criteria for hearing loss, nor did 
it apprise the veteran as to the law pertaining to effective 
dates.  However, because the instant decision denies the 
veteran's service connection claim, no disability evaluation 
or effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the December 2002 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims folder are reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Further regarding the duty to assist, it is observed that the 
veteran has not been afforded a VA audiometric examination in 
conjunction with his claim.  In this regard, the law holds 
that VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the present case, the service medical records reveal no 
findings of hearing loss.  Indeed, such records show no 
change in the veteran's hearing acuity.  Moreover, the post-
service records do not reflect complaints or treatment for 
hearing loss until 1986, 40 years after discharge from active 
duty.  Under these circumstances, an examination is not found 
to be necessary within the meaning of 38 U.S.C.A. 
§5103A(d)(2).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  At the outset, the Board has 
considered whether presumptive service connection for chronic 
disease is warranted in the instant case.  Under 38 C.F.R. 
§ 3.309(a), organic disease of the nervous system, including 
sensorineural hearing loss, is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).   As the evidence of record 
fails to establish any clinical manifestations of bilateral 
hearing loss within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, direct service connection is warranted 
if it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, a VA audiologic consult dated in August 2003 revealed a 
diagnosis of bilateral mild, sloping to severe sensorineural 
hearing loss.  As such, a current disability is established 
and the first element of a service connection claim has been 
satisfied.  However, the remaining criteria have not been 
met, as will be discussed below.  

In evaluating the second element of service connection, that 
of in-service incurrence, the Board calls attention to 
38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), which provide 
that due consideration shall be given to the places, types, 
and circumstances of a veteran's service as shown by his 
service record, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  In this vein, the veteran stated 
at his August 2003 VA audiologic consult that he was exposed 
to loud noise in service.  Specifically, he stated that he 
first served in the armored division and was exposed to 110 
Howitzer, 75-mm and 90-mm guns without the use of hearing 
protection.  He recalled that on one particular occasion, he 
was standing next to a gun muzzle when it unexpectedly fired.  
He reported that the concussion of the blast knocked him down 
and immediately decreased his hearing.  He indicated that his 
hearing did recover, but not to previous levels.  The veteran 
also stated that he was exposed to large artillery and 
dynamite in his capacity as a high explosive technician.  

The Board also acknowledges a September 2003 communication 
from the veteran's wife.  In that letter, she stated that the 
veteran's hearing was damaged in a tank firing accident that 
occurred in the spring of 1945.  She indicated that the 
veteran had written to her while he was in service, 
describing pain and ringing in his ears.
However, this is not documented in the claims file.  The 
veteran did submit a letter which he wrote to his wife while 
in service in June 1945.  The letter referenced nonspecific 
training exercises and did mention the firing of an 
explosive.  However, the veteran did not indicate that he 
experienced any hearing loss or other injury to his ears.  

The veteran's summary of record of active service indicated 
that his occupation at discharge was military policeman.  
There is no indication that he served in the armored division 
or as a high explosive technician, though it appears from the 
letter described above that the veteran was exposed to an 
explosive blast on at least one occasion.  On that basis, the 
Board will resolve doubt in the veteran's favor and concede 
acoustic trauma in service.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Although in-service acoustic trauma is conceded, the Board 
nevertheless fails to find that a chronic hearing loss 
disability was incurred in service.  In fact, the service 
medical records fail to show any complaints or findings 
indicative of hearing loss.  A pre-service physical 
examination for flying conducted in December 1943 showed 
20/20 hearing, bilaterally, for whispered voice.  The 
veteran's induction examination in December 1944 showed 15/15 
hearing on the whispered voice test.  The in-service medical 
reports do not reflect complaints or treatment for hearing 
loss.  Additionally, the August 1946 separation examination 
showed no hearing deficit.  Rather, that examination again 
indicated 15/15 whispered voice hearing in both ears, 
demonstrating that there had been no change in the veteran's 
hearing acuity since his induction into active service. 

Based on the above, a hearing loss disability was not shown 
in the service medical records.  However, this does not in 
itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that the 
veteran's current bilateral hearing loss is causally related 
to active service, for the reasons discussed below.  

The post-service medical records do not document treatment 
for hearing loss until 1986, when the veteran was given an 
audiogram at Audiology and Hearing Aid Health care.  Another 
private audiologic report, dated in 1991, is also of record.  
These reports contain uninterpreted audiometric graphs, but 
do contain reported findings of decreased speech 
discrimination ability, bilaterally.  While the speech 
discrimination ability reported in 1986 meets the level 
criteria for hearing loss disability for VA purposes, as 
defined in 38 C.F.R. § 3.385, there is no indication that 
such findings were obtained using the Maryland CNC Test, as 
required by 38 C.F.R. § 3.385.  As such, they cannot be 
considered by the Board to constitute demonstration of 
hearing loss disability for VA purposes.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (the Board may not interpret 
graphical representations of audiometric data); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It is not until 
2003 that bilateral hearing loss disability for VA purposes 
is indicated in the record.  In any event, even if the 
earlier reports from 1986 and 1991 are found to establish 
hearing loss, they are still not proximate to discharge from 
service.  Indeed, in 1986 the veteran was 40 years removed 
from active duty.  Moreover, no probative evidence of record 
demonstrates that the veteran's current sensorineural hearing 
loss disability is causally related to active service, as 
will be discussed below.  In the absence of demonstration of 
continuity of symptomatology, the initial demonstration of 
hearing loss disability decades after service is too remote 
from service to be reasonably related to service.

A September 2004 treatment record written by P. A., M.D., 
notes that the veteran's hearing loss arose in 1944, 
secondary to tank guns.  However, this does not constitute a 
probative opinion of causation.  Again, the Board concedes 
that the veteran was exposed to acoustic trauma in service.  
However, as previously discussed, there is no objective 
evidence showing any hearing loss in service or for years 
thereafter.  Therefore, the September 2004 treatment report 
in which Dr. P.A. attributes the veteran's current hearing 
loss to service is not consistent with the evidence of record 
and is therefore unpersuasive.  Indeed, it is not indicated 
that Dr. P. A. reviewed the veteran's claim folder, further 
diminishing the probative value of his opinion.  

In fact, it appears that Dr. P.A.'s opinion was based solely 
on the history reported by the veteran.  In this regard, the 
CAVC has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

For the foregoing reasons, the etiological opinion offered by 
Dr. P. A. is not found to be probative.  No other medical 
opinions are of record.  Moreover, while the veteran and his 
wife have expressed the belief that his currently diagnosed 
bilateral hearing loss resulted from his active duty, this 
does not enable a grant of service connection here.  Indeed, 
they have not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, their lay opinions do not 
constitute competent medical evidence and lack probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As lay persons, they are competent to report 
their observations.  In this regard, a September 2003 letter 
from the veteran's wife stated that she noticed a change in 
the veteran's hearing since April or May of 1945.  She 
indicated that, from that point forward, she frequently had 
to repeat herself.  However, because she is not competent to 
comment as to the cause of such hearing loss, this evidence 
does not establish a nexus between the currently diagnosed 
hearing loss and active duty.

In conclusion, although in-service acoustic trauma is 
conceded, the competent evidence fails to demonstrate that 
the veteran's currently demonstrated bilateral hearing loss 
is causally related to active duty.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


